Citation Nr: 0000648	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  96-43 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed herniated 
nucleus pulposus of the lumbosacral spine.  

2.  Disagreement with the initial 10 percent rating assigned 
for service-connected disc desiccation of T4-5 with 
osteophytes at T2-3 and T6-7, wedging of the T7 disc and 
arthritis.  



REPRESENTATION

Appellant represented by:	Fleet Reserve Association





ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from October 1977 to 
January 1995.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the RO.  



REMAND

The veteran is seeking service connection for a disability of 
the lumbar spine.  In his substantive appeal, he asserted 
that the service medical records showed treatment for 
complaints of lower back pain which traveled down the right 
buttock and right leg as early as 1979.  He also asserted 
that he was treated for a herniated nucleus pulposus of the 
lumbosacral spine during service.  

The service medical records contained in the claims file show 
that the veteran was seen in October 1980 for complaints of 
lower right back pain and the assessment was that of 
mechanical low back pain.  He also was seen in March and 
April 1992 for complaints of low back pain.  

The VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to a claim which is not well 
grounded.  Boeck v. Brown, 6 Vet. App. 14 (1993) and Grivois 
v. Brown, 6 Vet. App. 136 (1994).  However, if the claimant's 
application for benefits is incomplete, the VA shall notify 
him of the evidence necessary to complete the application. 38 
U.S.C.A. § 5103(a) (West 1991).  An application is incomplete 
if the VA is put on notice of the likely existence of 
competent medical evidence that would, if true, be relevant 
to, indeed necessary for, a full and fair adjudication of an 
appellant's claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

As noted hereinabove, the evidence currently associated with 
the claims file includes the veteran's statement that he was 
treated on more than one occasion during service for a lumbar 
spine disability.  As competent evidence to support such an 
assertion is necessary to well ground the veteran's claim, 
additional steps should be taken to inform the veteran that 
he must submit medical evidence which show that he has 
current lumber spine disability due to disease or injury 
which incurred in or aggravated by service.  

The veteran also seeks an increased rating for his service-
connected thoracic spine disability.  The most recent VA 
examination was conducted in April 1997.  The examiner noted 
that lumbosacral and cervical spine range of motion was 
within normal limits and that there was evidence of active 
pain on flexion in the T4/5 area.  It was indicated that the 
neurological examination was within normal limits with no 
sign of radiculopathy.  

The VA diagnosis was that of thoracic spine pain with 
degenerative joint disease and mild scoliosis.  It was noted 
that the shoulder and back were hurting him continuously, 
especially on the long ride to the examination, and that he 
was examined presently at maximum disability as per the 
Deluca memo.  However, the examiner did not comment on the 
degree of impairment in terms of the rating schedule.  Hence, 
another VA examination is necessary prior to appellate 
handling of this matter.  

Accordingly, the case is REMANDED to the RO for the following 
actions:


1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all VA and 
private medical care providers who 
treated him for service connected 
thoracic spine disability and the claimed 
lumbar spine disorder since service. The 
veteran also should be instructed to 
submit all medical evidence which tends 
to support his assertions that he has 
current lumbar spine disability due to 
disease or injury which was incurred in 
or aggravated by service.  After securing 
the necessary release, the RO should 
attempt to obtain copies of all records 
from the identified treatment sources.  
All records obtained must be associated 
with the claims file.  

2. The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of the service-connected 
thoracic spine disability.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
indicated tests must be performed and the 
examination must include complete range 
of motion testing for the thoracic spine.  
The examiner should specifically comment 
whether the veteran has intervertebral 
disc syndrome that is productive of a 
disability picture consistent with that 
of mild; moderate with recurring attacks; 
severe with recurring attacks and 
intermittent relief; or pronounced with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of a 
diseased disc with intermittent relief.  
See 38 C.F.R. § 4.71a including 
Diagnostic Code 5293 (1999).  In 
addition, the examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the thoracic spine due to 
any of the following: (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also describe 
the degree of any additional range of 
motion lost due to pain on use or during 
flare-ups.  

3.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claims. 
All indicated development should be taken 
in this regard.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  

The veteran need take no action until he is further 
informed, but he may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

